--------------------------------------------------------------------------------

Exhibit 10.10
 
In re
CHARYS HOLDING COMPANY, INC
 
Case No.    
08-10289 (BLS)
   
Debtor
 
Reporting Period:    
May 1 through 31
 



PAYMENTS TO INSIDERS AND PROFESSIONALS


Of the total disbursements shown on the Cash Receipts and Disbursements Report
(MOR-1) list the amount paid to insiders (as defined in Section 101(31) (A)-(F)
of the U.S. Bankruptcy Code) and to professionals. For payments to insiders,
identify the type of compensation paid (e.g. Salary, Bonus, Commissions,
Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional
sheets if necessary.


INSIDERS
 
NAME
 
TYPE OF PAYMENT
 
AMOUNT PAID
   
TOTAL PAID TO DATE
 
Billy V Ray, Jr
 
Gross Payroll
  $ 25,000     $ 87,500  
Billy V Ray, Jr
 
Car Allowance
    500       2,000  
Gable Apartments (for B Ray Jr)
 
Apartment Rental
    -       2,148  
Billy V Ray, Jr
 
TOTAL
            91,648                        
Michael Oyster
 
Gross Payroll
    20,833       72,917  
Michael Oyster
 
Car Allowance
    500       2,000  
Michael Oyster
 
Travel
    10,481       4,808  
Michael Oyster
 
Reimburse: ordinary business expenses
    800       800  
Michael Oyster
 
TOTAL
            80,525                        
Raymond Smith
 
Gross Payroll
    20,833       72,916  
Raymond Smith
 
Car Allowance
    500       2,000  
Raymond Smith
 
Reimburse: ordinary business expenses
    190       8,334  
Raymond Smith
 
Travel
    262       1,333  
Raymond Smith
 
TOTAL
            84,583                        
Michael Brown
 
Gross Payroll
            52,083                        
Alec McLarty
 
Lead Director Fees & Expenses
    21,874       51,874  
David Gergacz
 
Director Fees & Expenses
    11,108       18,670  
Dennis Hayes
 
Director Fees & Expenses
    7,703       12,919  
John Jordan
 
Director Fees & Expenses
    11,169       19,062                        
David Ray
 
Gross Payroll
    -       13,961  
Brandon Ray
 
Gross Payroll
    -       11,250                        
Ayin Tower Management
 
Affiliate Transfer Out
    -       20,300                            
TOTAL PAYMENTS TO INSIDERS
  $ 131,753     $ 456,875  

 
 
BANKRUPTCY PROFESSIONALS
 
NAME
 
DATE OF COURT ORDER AUTHORIZING EMPLOYMENT
 
AMOUNT APPROVED
   
AMOUNT PAID
   
TOTAL PAID TO DATE
   
TOTAL INCURRED & UNPAID*
 
Weil, Gotshal & Manges LLP
 
3/7/2008
    n/a     $ -     $ -     $ 864,612  
Richards, Layton & Finger , P.A.
 
3/7/2008
    n/a       -       -       68,459  
Milbank, Tweed, Hadley & McCloy
 
4/14/2008
    n/a       -       -       704,186  
Morris, Nichols, Arsht, & Tunnell L
 
Pending
    n/a       -       -       39,185  
Michael Brenner
 
3/7/2008
  $ 42,868       17,868       17,868       31,569  
AlixPartners, LLP
 
3/7/2008
    n/a       -       -       1,137,598                                        
Kurtzman Carson Consultants
 
2/15/2008
    n/a       -       -       29,000                                        
Total Payments to Bankruptcy Professionals
  n/a     $ 17,868     $ 17,868     $ 2,874,609  



 

--------------------------------------------------------------------------------